MEMORANDUM **
Juan Manuel Cuevas-Villelas appeals the 24-month sentence imposed following the revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the district court’s consideration of nonbinding policy statements set forth in U.S.S.G. § 7B1.4, United States v. Tadeo, 222 F.3d 623, 625 (9th Cir.2000), and we affirm.
Cuevas-Villelas contends that the district court erred in failing to consider the policy statements contained in Chapter 7 of the Sentencing Guidelines and failing to explain why his sentence exceeded the suggested Guideline range. The district court did not abuse its discretion because it expressly considered Cuevas-Villelas’ file, including a probation report discussing Chapter 7, and explained in detail why it was sentencing him outside the policy statement range. See United States v. Garcia, 323 F.3d 1161, 1165 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.